Case 8:19-mc-00699 Document 1-35 Filed 12/06/19 Page 1 of 2




                  Exhibit 30
                 Case 8:19-mc-00699 Document 1-35 Filed 12/06/19 Page 2 of 2
215t2019                                                        Ornai! - Naw Information on aw Ртлjес[г




 M Gmai1                                                                    Mark Hollingsworth <markhollingsworthхх                gmail.com>



  New Information on our Projects
  1 message

  Mark Hollingsworth <mаrkhollingswoгthxx@gmall.com>                                                                    29 Aprll 2013 at 09:14
  To: gienn simpson Kgsimpson@fusioпgps.com>

    Hi Glenn,

    Just wanted to brief you on latest intrigue for our projects:

    1. ENRC: No doubt you have read the Sunday Times story from yesterday based on the letter from Descherts to
    ENRC. This is explosive stuff and clearly leaked by either Neil Gerrard and/or Malmet Dalman. I have discovered
    that ENRC have launched a formal leak investigation not just into this letter but all IeakslІl

    The media agenda now is the Alex Stewart International story which The Guardian is very keen on. Simon G has
    called the FBI and DoJ repeatedly but nobody is returning calls. Please could you email me more details on the US
    investigation, because we cannot make progress without a confirmation from FBI or DoJ.

    The Guardian will also be running a story about the lawsuit filed by Eurochem (Melnicehnko) against Shaffer Sinkers
    pic and IMR (regarded as fronts for Trиo). Please let me know if you need more details on this case.




    Good luck and please call me if yon need to talk this stuff through

    Mark




https:/Іntail.googla.condmaiVu/0?ik=If 12 1645&vјеw=pt&ѕеагсhа1ј&pегmthid=thгсаd-г%3Аl4336564124036 1702 1&ѕјmpl=mѕg.г%3А 143365641241)3б17..   1/1
